DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered but are not found persuasive.  
Applicant contends that the prior art of Mosher fails to anticipate the claim language “authenticate the user as a particular user; and allow the user to remain authenticated as the particular user until the sensor indicates that the housing is moved away from the body part.”  Applicant asserts that the cited ¶¶ 56-59 and 74 of Mosher disclose merely displaying information instead of meeting the claim language, and that these sections function the same even if the identity band is worn by the incorrect person.  Applicant does note that ¶¶ 74 of Mosher does state that the identity band may store biometric data to transmit for identification purposes, but it would be the same if it was worn by the incorrect person.  Further dialogue is presented where Mosher describes this as performed for a single instant, and has nothing to do with whether the band remains connected…and even if the biometric matching failed, the band would still display the same information. 
Respectfully, the examiner does not disagree with applicant’s assessment of the prior art; however, the examiner believes the claim language continues to be anticipated by the prior art.  The sensor operative to detect a body part of the user is element 92 as cited in the rejection.  Applicant’s arguments regarding authentication of the incorrect/correct person is not found persuasive as the claim language simply requires “authenticate the user as a particular user”, where the language of ¶¶ 74 (“verify the identity of the wearer of the identification appliance, any known method of comparing the stored biometric data and the wearer's biometric data may be used”) would read on the present language.  The claims do not require a specific individual for treatment or any additional limitations on the “particular user”- so there would be no correct or incorrect user but rather if the wearer is identified or authenticated, then that individual who has the band on would be considered the “particular user”.  Additionally, the step of “allow the user to remain authenticated as the particular user until the sensor indicates that the housing is moved away from the body part” appears to be a step linked only to the sensor.  The rejection cited sections indicating that the band on the body part may be permanent or temporary, and that the sensor relied upon is the band fastener is the electrical connection for the sensor.  Accordingly, the user is identified and remained identified by circuit being powered, up until the fastener is broken/released and the sensor indicates that the band is removed and the housing is moved away from the body part.  The examiner notes that the display of the prior art is not relied upon for the authentication; rather, the section where a display was mentioned was only to highlight the integration of audio, visual, or sensory devices for displaying biometric data in the prior art – but the actual step of authenticating the user is the identification step expressly disclosed in ¶¶ 74 as recited above.  The step of allowing the user to remain authenticated is accomplished by the relied upon fastener as discussed in the prior rejection.  The band remains allows the user to remain authenticated until the band is disconnected as processing unit circuit 92 is no longer powered tied into the circuit element 92 relied upon in Mosher.  For these reasons, the rejection is maintained below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29-31, 33-35, 42, 44, 46-49, and 51-54 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosher, JR. et al. (US 2003/0173408; hereinafter “Mosher”).
Regarding claim 29, Mosher discloses a wearable electronic device, comprising: a housing configured to be worn by a user (e.g. Fig. 30, #282/284; ¶¶ 98); a sensor operative to detect a body part of the user (e.g. ¶¶ 52 – “the fastener preferably closes an electronic circuit, makes an electrical connection when fastened, or otherwise enables an electronic circuit by, for example, electrical or capacitive coupling”; “the identification band 90 need not be attached only to the wrist of a person as it also can be attached to the ankle, neck, or other part of a person or animal”); and a processing unit disposed within the housing that is operative to: use the sensor to determine that the housing is adjacent the body part (e.g. ¶¶ 56 – “activate the circuit 92 when the identification band is fastened”); authenticate the user as a particular user (e.g. ¶¶ 59 – “an optional audio, visual, or sensory (e.g., vibrating) device to display information such as the scanned biometric data”; ¶¶ 74 – “the biometric sensor may be incorporated into the identification appliance to monitor or detect the wearer's pulse rate, heart electrical signals, blood pressure, insulin levels, temperature and the like”, “To verify the identity of the wearer of the identification appliance, any known method of comparing the stored biometric data and the wearer's biometric data may be used.”); and allow the user to remain authenticated as the particular user until the sensor indicates that the housing is moved away from the body part (e.g. ¶¶ 57 – “securement of the identification band may be permanent for the usage life of the band, or may be temporary”; ¶¶ 56 – “the buckle is opened and the identification band is removed, the direct contact or capacitive gap between each conductor and the buckle conductor is broken, thereby opening the electrical circuit, which in turn deactivates the circuit 92” – where the examiner notes that the band no longer authenticates the user once the band is disconnected as processing unit circuit 92 is no longer powered).
Regarding claim 30, Mosher discloses the processing unit requires re-authentication of the user as the particular user after the housing is moved away from the body part and is then moved adjacent the body part again (e.g. ¶¶ 77 – “When the band 1400 is unfastened, or is torn, cut, or overly stretched and conductor 1440 or 1445 breaks, the circuit opens and disables any or all circuit functions” and “the opening of the circuit may cause the circuit to alter or destroy any data stored in memory 1430” – where the examiner notes that re-authentication would necessarily be required as the memory is erased).
Regarding claim 31, Mosher discloses the sensor is a proximity sensor (e.g. ¶¶ 52 – where if the sensor is worn it senses proximity to the individual).
Regarding claim 33, Mosher discloses the sensor is a conductive element (e.g. ¶¶ 56 – where the band would complete a conductive circuit).
Regarding claim 34, Mosher discloses the sensor is a capacitive element (e.g. ¶¶ 52 – capacitive coupling).
Regarding claim 35, Mosher discloses the processing unit authenticates the user as the particular user using a password (e.g. ¶¶ 115).
Regarding claim 42, Mosher discloses the processing unit biometrically authenticates the user as the particular user (e.g. ¶¶ 74 – “the biometric sensor may be incorporated into the identification appliance to monitor or detect the wearer's pulse rate, heart electrical signals, blood pressure, insulin levels, temperature and the like”, “To verify the identity of the wearer of the identification appliance, any known method of comparing the stored biometric data and the wearer's biometric data may be used.”)
Regarding claim 44, Mosher discloses the processing unit determines that the wearable electronic device is worn by the user upon using the sensor to determine that the housing is adjacent the body part (e.g. ¶¶ 56 – where the buckle design is custom to that individual).
Regarding claim 46, Mosher discloses the processing unit requires re-authentication of the user as the particular user after the wearable electronic device is no longer worn and is then worn again (e.g. ¶¶ 77 – “When the band 1400 is unfastened, or is torn, cut, or overly stretched and conductor 1440 or 1445 breaks, the circuit opens and disables any or all circuit functions” and “the opening of the circuit may cause the circuit to alter or destroy any data stored in memory 1430” – where the examiner notes that re-authentication would necessarily be required as the memory is erased).
Regarding claim 47, Mosher discloses the wearable electronic device further includes an input component; and the processing unit authenticates the user as the particular user using input received from the input component (e.g. ¶¶ 86).
Regarding claim 48, Mosher discloses the processing unit authenticates the user as the particular user using an identification number (e.g. ¶¶ 67).
Regarding claim 49, Mosher teaches a method, comprising: using a sensor of a wearable electronic device that is operative to detect a body part of a user to determine that a housing of the wearable electronic device is adjacent the body part; authenticating the user as a particular user; and allowing the user to remain authenticated as the particular user until the sensor indicates that the housing is moved away from the body part (e.g. ¶¶ 77 – “When the band 1400 is unfastened, or is torn, cut, or overly stretched and conductor 1440 or 1445 breaks, the circuit opens and disables any or all circuit functions” and “the opening of the circuit may cause the circuit to alter or destroy any data stored in memory 1430” – where the examiner notes that re-authentication would necessarily be required as the memory is erased).
Regarding claim 51, Mosher teaches using the sensor of the wearable electronic device that is operative to detect the body part of the user to determine that the housing of the wearable electronic device is adjacent the body part comprises using a proximity sensor to determine that the housing is adjacent the body part (e.g. ¶¶ 54, 64, etc. – heat created bond in proximity to the conductors).
Regarding claim 52, Mosher teaches using the sensor of the wearable electronic device that is operative to detect the body part of the user to determine that the housing of the wearable electronic device is adjacent the body part comprises using a conductive element to determine that the housing is adjacent the body part (e.g. ¶¶ 52-56 – conductive gap filled between the identification band on the body part).
Regarding claim 53, Mosher teaches using the sensor of the wearable electronic device that is operative to detect the body part of the user to determine that the housing of the wearable electronic device is adjacent the body part comprises using a capacitive element to determine that the housing is adjacent the body part (e.g. ¶¶ 52-56).
Regarding claim 54, Mosher teaches authenticating the user as the particular user comprises authenticating the user as the particular user using a password (e.g. ¶¶ 115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 43, 45, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mosher in view of Choi et al.(US 2015/0074797; hereinafter “Choi”).  Mosher fails to expressly disclose the sensor is a photoplethysmographic sensor.  In the same field of endeavor, Choi discloses the use of a photoplethysmographic sensor in order to authenticate a user based on their biosignal (e.g. ¶¶ 21, 50, 78, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the known use of a photoplethysmographic sensor as an biosignal authentication means as taught by Choi, into the device of Mosher, in order to yield the predictable results of improving the device using known and secure methods of biological authentication.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792